                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



JOHN PARISE, et al.,                           HONORABLE JEROME B. SIMANDLE

                Plaintiffs,
                                                     Civil Action No.
     v.                                              17-6936 (JBS-JS)

ALEX E. SUAREZ, et al.,
                                                    MEMORANDUM OPINION
                Defendants.                            AND FINDINGS



SIMANDLE, District Judge:

     This matter comes before the Court on the unopposed motion for

attorneys’ fees and costs [Docket Item 28] filed by Plaintiffs John

Parise,   Michael    Parise,   and    Copper     Beech   Financial   Group,   LLC

(collectively, “Plaintiffs”). For the reasons discussed below, the

Court will enter Judgment in favor of Plaintiffs jointly and against

Defendants Alex E. Suarez (“Suarez”), Family Office Partners, Inc.

(“FOP,    Inc.”),     Family      Office    Partners,     LLC   (“FOP,     LLC”),

Merchantbanquiers Club, Inc., and Private Borrowers Club II, LLC

(collectively, “Defendants”), jointly and severally, in the amount

of $15,001.90. The Court finds as follows:

     1.    The Court previously granted in part and denied in part

Plaintiffs’ motion for default judgment. Parise v. Suarez, 2018 WL

6705678   (D.N.J.    Dec.   19,    2018).   As   relevant   here     to   awarding

attorneys’ fees and costs, the Court explained:
     Plaintiffs seek costs and attorneys’ fees in relation to
     this matter. The September 15, 2016 Agreement does not
     appear to provide for the recovery of attorneys’ fees or
     costs in the event of litigation arising from the
     agreements. Under Georgia law, however, “where the
     plaintiff has specifically pleaded and has made prayer
     therefore and where the defendant has acted in bad faith,
     has been stubbornly litigious, or has caused the plaintiff
     unnecessary trouble and expense, the jury may allow them.”

Id. at *6 (quoting O.C.G.A. § 13-5-11); see also Paul v. Destito,

550 S.E.2d 739, 749 (Ga. Ct. App. 2001). The Court found that

Defendant Alex E. Suarez “has taken rather elaborate steps to attempt

to delay and obstruct the normal resolution of this case,” as

detailed in Parise v. Suarez, 2018 WL 3756427 (D.N.J. Aug. 8, 2018),

and “has acted in bad faith.” Parise, 2018 WL 6705678, at *6-7. The

four entity Defendants - FOP, Inc., FOP, LLC, Merchantbanquiers Club,

Inc., and Private Borrowers Club II, LLC – have similarly acted in

bad faith by directing attorney Christian J. Jensen, Esq. to file a

letter with the Honorable Joel B. Schneider, U.S.M.J., requesting an

extension for all defendant corporate entities to respond to the

Complaint, which was granted, extending the deadline as to the

corporate Defendants to December 22, 2017 [Docket Item 7], only to

never respond to the Complaint nor otherwise be heard from again.1

Parise, 2018 WL 6705678, at *1. Accordingly, the Court awarded

attorneys’ fees to Plaintiffs and permitted them to, consistent with




1    Attorney Jensen, by letter to Plaintiffs’ counsel Mr. DeSimone
dated Jan. 3, 2018, refused to accept Plaintiffs’ request for entry
of default, claiming to not represent any defendant in the action.
[Docket Item 12-2.]
                                 2
Rule 54(d)(2), FED. R. CIV. P., apply for attorneys’ fees and costs

within fourteen days of entry of the Judgment. Id. at *7.

     2.        Plaintiffs timely filed a motion for attorneys’ fees and

costs [Docket Item 28], which includes an Affidavit of Services

signed by Attorney Ronald DeSimone, Esq. [Docket Item 28-2 at 2-6]

and a copy of the Retainer Agreement between Law Offices of Ronald

DeSimone and Plaintiffs. [Id. at 13-16.] Plaintiffs served this

motion upon Defendant Alex E. Suarez and the four related entity

Defendants by regular and certified mail [Docket Item 28 at 2], and

no opposition has been received.

     3.        According to Mr. DeSimone’s Affidavit, between June 22,

2017 and December 31, 2018, he billed Plaintiffs for 46.97 hours of

work at an hourly rate of $300 per hour. [Id. at 3-6.] Upon careful

review    of    Plaintiffs’   submission,   which   includes   a   day-by-day,

itemized record of the work Mr. DeSimone performed on Plaintiffs’

behalf, the Court finds the billing rate to be reasonable and

consistent with the norm for such services in this region, see, e.g.,

Fed. Trade Comm’n v. Circa Direct LLC, 912 F. Supp. 2d 165, 174

(D.N.J. 2012) (finding reasonable hourly rates of $400 for senior

partners), and that Mr. DeSimone’s time spent was well-documented,

reasonable, and necessarily        incurred in prosecuting Plaintiffs’

rights in this case. Accordingly, the Court finds Plaintiffs’ request

for fees in the amount of $14,091.00 to be reasonable and fair.




                                      3
     4.    Plaintiffs also seek reimbursement for certain “costs”

incurred in this litigation. [Docket Item 28-2 at 6.] Federal Rule

of Civil Procedure 54 and 28 U.S.C. § 1920 generally permit taxation

of the following costs:

           (1)     Fees of the clerk and marshal;

           (2)     Fees for printed or electronically recorded
                   transcripts necessarily obtained for use in the
                   case;

           (3)     Fees and disbursements        for   printing   and
                   witnesses;

           (4)     Fees for exemplification and the costs of
                   making copies of any materials where the copies
                   are necessarily obtained for use in the case;

           (5)     Docket fees under section 1923 of this title
                   [28 U.S.C. § 1923]; and

           (6)     Compensation of court appointed experts,
                   compensation of interpreters, and salaries,
                   fees,    expenses,    and costs of    special
                   interpretation services under section 1828 of
                   this title [28 U.S.C. § 1828].

28 U.S.C. § 1920(1)-(6). The party seeking recover of costs must

“provide sufficient information”         to demonstrate the compensable

nature of the requested costs. N.J. Mfrs. Ins. Grp. v. Electrolux,

Inc., 2013 WL 5817161, at *2 (D.N.J. Oct. 21, 2013). The party must

further   comply    with Local   Rule 54.1(b),    which   requires   that   a

request for costs “precisely set forth each [cost] . . . , so that

the nature of the charge can be readily understood” and substantiated

by “copies of all invoices[.]”




                                     4
    5.   Here, Plaintiffs seek reimbursement for the following out-

of-pocket “costs:”

         •     $400.00 for filing the Complaint on September
               11, 2017;

         •     $340.00 for a process server on October 23,
               2017;

         •     $146.20 for “[p]ostage” on May 25, 2018; and

         •     $24.70 for “USPS overnight” on October 18, 2018.

[Docket Item 28-2 at 6.] As noted above, payment of a fee of the

Clerk of Court (e.g., the fee for filing a Complaint) is recognized

as a cost taxable under 28 U.S.C. § 1920. Moreover, courts in this

Circuit have held that costs for private process servers are also

taxable under 28 U.S.C. § 1920. See, e.g., Eastern Const. & Elec.,

Inc. v. Universe Tech., Inc., 2011 WL 53185, at *6 (D.N.J. Jan. 6,

2011); Montgomery Cty. v. Microvote Corp., 2004 WL 1087196, at *3-4

(E.D. Pa. May 13, 2004). Accordingly, the Court will award costs to

Plaintiff of $740.00 ($400.00 for the Complaint filing fee and

$340.00 for a process server) pursuant to Federal Rule of Civil

Procedure 54, 28 U.S.C. § 1920, and Local Rule 54.1.

    6.   Plaintiffs’ remaining requests for “costs” are not among

those listed in 28 U.S.C. § 1920. The Court will, instead, treat

them as “related nontaxable expenses” under Federal Rule of Civil

Procedure 54 and Local Civil Rule 54.2. Having reviewed Plaintiffs’

request for reimbursement, the Court finds these expenses ($146.20

for postage and $24.70 for USPS overnight) were reasonably and

                                 5
necessarily incurred. Accordingly, the Court also finds the request

for expenses in the amount of $170.90 to be reasonable and fair.

    7.   In sum, the Court will award attorneys’ fees in the amount

of $14,091.00, costs in the amount of $740.00, and expenses in the

amount of $170.90, and enter Judgment for Attorneys’ Fees and Costs

in the aggregate amount of $15,001.90.

    8.   The accompanying Judgement will be entered.




April 16, 2019                       s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                 6
